UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported):September 20, 2007 Southwest Airlines Co. (Exact name of registrant as specified in its charter) Texas 1-7259 74-1563240 (State or other jurisdiction (Commission (I.R.S. Employer of incorporation) File Number) Identification No.) P. O. Box 36611, Dallas, Texas 75235-1611 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (214) 792-4000 Not Applicable Former name or former address, if changed since last report Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ]Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ]Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ]Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ]Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.03Amendments to Articles of Incorporation or Bylaws; Change in Fiscal Year On September 20, 2007, the Board of Directors of the Company approved an amendment and restatement of the Company’s Bylaws to revise Article V thereof to expressly provide for the issuance of uncertificated shares.The revisions to the Bylaws are in response to a New York Stock Exchange requirement that all listed securities be eligible for a direct registration system by January 1, 2008. The Company’s Amended and Restated Bylaws are attached as Exhibit 3.1 hereto and are incorporated into this Item 5.03 by reference. Item 7.01Regulation FD Disclosure. Southwest Airlines Co.is issuing an Investor Update, dated September 24, 2007, which provides updated guidance for the third quarter 2007. The Investor Update is attached as Exhibit 99.1 hereto and is incorporated into this Item 7.01 by reference. The information furnished in this Item7.01 shall not be deemed "filed" for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to the liabilities of that section, nor shall such information be deemed incorporated by reference in any filing under the Securities Act of 1933, as amended, regardless of any general incorporationlanguage in such filing, except as shall be expressly set forth by specific reference in such filing. Item 9.01Financial Statements and Exhibits. (d)Exhibits. 3.1Amended and Restated Bylaws of Southwest Airlines Co. 99.1Investor Update. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. SOUTHWEST AIRLINES CO. Date:September 24, 2007 By: /s/ Laura Wright Laura Wright Chief Financial Officer Exhibit Index Exhibit No. Description 3.1 Amended and Restated Bylaws of Southwest Airlines Co. 99.1 Investor Update.
